      Case 1:17-cv-01990-EGS-RMM Document 47 Filed 05/24/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 2301 M CINEMA LLC D/B/A/ WEST END
 CINEMA, et al.
                                                              Civil Action No. 1:17-cv-1990
                        Plaintiffs,                           (EGS) (RMM)
         v.

 SILVER CINEMAS ACQUISITION CO. D/B/A
 LANDMARK THEATRES,

                        Defendant.


        LANDMARK’S OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
        LANDMARK’S RESPONSE TO PLAINTIFFS’ FIRST INTERROGATORY
        Defendant Silver Cinemas Acquisition Co. d/b/a Landmark Theatres (“Landmark”)

submits this opposition to Plaintiffs’—West End Cinema, The Avalon Theatre Project, Inc.,

Denver Film Society, and Cinema Detroit—Second Motion to Compel (“Motion”). Plaintiffs’

Motion should be stricken for its numerous procedural defects, or, alternatively, denied in full as

moot.

        The Motion suffers from three critical defects that explicitly violate this Court’s rules,

procedures, and previous guidance on discovery. First, the Motion was improperly brought

without seeking leave from the Court: a clear violation of the requirements set forth in Judge

Sullivan’s Standing Order. Second, the Motion violates prior requirements imposed by the Court

on discovery motions: it takes one issue and devotes 20 pages of briefing to it, even though

Judge Sullivan previously ordered the parties to brief several more issues in a far more succinct

manner—four pages to be exact. At 20 pages, Plaintiffs’ brief is five times the length previously

allowed by the Court for discovery briefing. Third, the Motion improperly seeks to relitigate an

issue that is already pending before the Court in the prior motion to compel on the geographic

scope of discovery. Any one of these defects, on its own, would be a sufficient basis to strike or

deny Plaintiffs’ Motion.




LEGAL144497549.1
      Case 1:17-cv-01990-EGS-RMM Document 47 Filed 05/24/19 Page 2 of 11




        Setting aside the critical defects that plague Plaintiffs’ Motion, it should be denied for the

additional reason that it is moot: Landmark’s amended response to Plaintiffs’ Interrogatory

provides the information Plaintiffs seek.

        But even if the Court considers Plaintiffs’ request to expand the geographic scope of

discovery (which is relitigated in Plaintiffs’ current Motion), the Court should deny relief

because the discovery sought is not proportional to the interests at stake or parties in the lawsuit.

I.      PLAINTIFFS’ MOTION IS PROCEDURALLY DEFECTIVE.
        Plaintiffs’ Motion is riddled with procedural deficiencies and should be stricken. As an

initial matter, and as stated in this Court’s May 10, 2019 Minute Order, Plaintiffs disregarded the

mandatory process for discovery motions in this case by filing without leave.1 Plaintiffs also

disregarded Judge Sullivan’s March 18, 2019 Minute Order limiting the parties’ first motions to

compel to four pages. The present Motion—20 pages and five times the length previously

permitted, despite covering far fewer issues—departs dramatically from the Court’s instructions.

Judge Sullivan imposed a page limit to force the parties to narrow the scope of disagreements

and present them succinctly, and Plaintiffs’ overlength Motion only highlights the importance of

that restriction.

        Even if Plaintiffs’ Motion were limited to four pages, however, it would still be improper.

The Motion rehashes a dispute already squarely before this Court in Plaintiffs’ first motion to

compel: the geographic scope of discovery concerning clearances. See Dkt. No. 37 at 2 (arguing

in first motion to compel, as in the Motion, that nationwide discovery related to clearances is

appropriate under Cobb and Flagship); Mot. at 6 (contending their “interrogatory, like the

documents Plaintiffs seeks through their prior motion, is undeniably relevant,” and “[a]s

described in Plaintiffs’ other motion to compel, Landmark has refused to produce documents

related to its clearances policies or policies outside Washington, Detroit, or Denver” (emphasis


1
  On May 2, 2019, over a week before this Court issued the Minute Order, Landmark identified the Motion’s various
procedural deficiencies and gave Plaintiffs the opportunity to withdraw or amend the Motion, but Plaintiffs declined
to do so. Declaration of Elvira Castillo (“Decl.”) ¶¶ 4-7.



                                                         2
LEGAL144497549.1
      Case 1:17-cv-01990-EGS-RMM Document 47 Filed 05/24/19 Page 3 of 11




added)); see also See Scruggs v. Getinge USA, Inc., 258 F.R.D. 177, 179 (D.D.C. 2009) (denying

“defendant’s motion for additional discovery as premature and cumulative because it simply

repeated the request made in the still-pending motion for sanctions”). Plaintiffs could dedicate

only two-thirds of a page to the issue in their first motion, and now attempt to circumvent the

page restriction by filing a much longer motion on the same topic. That the issue arises in the

context of Plaintiffs’ interrogatory, rather than its requests for production, is immaterial.

Because the Motion contravenes the Standing Order, disregards this Court’s page limit, and

relitigates a pending issue, it should be stricken.2

II.      LANDMARK HAS FILED A SUPPLEMENTAL RESPONSE MAKING
         PLAINTIFFS’ MOTION MOOT.
         Alternatively, this Court should deny the Motion as moot, as Landmark’s Amended

Responses and Objections to Plaintiffs’ First Set of Interrogatories provide all the information

that Plaintiffs seek through their Interrogatory and which does not concern a pending dispute. In

fact, had Plaintiffs followed the procedures and requirements on discovery disputes imposed by

the Court, it is unlikely that any Motion would have been filed, since it would have quickly

become apparent that there was not an actual dispute between the parties (other than one already

awaiting decision from the Court).

         For instance, when Landmark received the Interrogatory, it reasonably assumed that

Plaintiffs sought every instance in which someone from Landmark discussed with a distributor

(in written or verbal format), a clearance or their unwillingness to play day and date. Decl. ¶ 3.

Landmark in good faith objected to the Interrogatory as unduly burdensome. Id. Nevertheless,

Landmark told Plaintiffs—both in the written objection itself and on the phone during a meet and

confer—that Landmark would identify with specificity (by bates number) every written instance

responsive to the Interrogatory it came across in its document review. Id. ¶ 3. Plaintiffs’


2
 Plaintiffs also briefly argue that Landmark’s clearance practices concerning commercial film are relevant. Mot. at
8-9, 13-14. Plaintiffs have always represented that the relevant product market at issue is the market for first-run
specialty film, and have never before taken the position that discovery regarding first-run commercial film (which
none of the Plaintiffs play) is appropriate. Decl. ¶ 9. Accordingly, this issue is not ripe for decision.



                                                         3
LEGAL144497549.1
      Case 1:17-cv-01990-EGS-RMM Document 47 Filed 05/24/19 Page 4 of 11




contention that Landmark vaguely referred Plaintiffs to their documents “en masse” and “without

any specification” is simply false.3 See Mot. at 2, 4, 19; Decl. ¶ 6. Worse still, when Landmark

explained its interpretation of the Interrogatory, why it was burdensome, and what it intended to

do, Plaintiffs said only that Landmark’s response was insufficient. Decl. ¶¶ 3, 7. Plaintiffs then

turned around and filed its 20-page Motion.

         Remarkably, Plaintiffs’ Motion actually acknowledges that Landmark’s position (and

objections) were correct and reasonable all along, and that a discovery request seeking every

discussion of clearances between any Landmark employee and any distributor over an eight-year

period would be burdensome. Mot. at 4. Plaintiffs’ Motion also sets forth, for the first time, that

their Interrogatory did not seek this type of granular information. Mot. at 5, Ex. C at 7-8; Decl.

¶ 7. Instead, Plaintiffs assert that the Interrogatory seeks what the defendant AMC did in the

Cobb case: identify general clearance zones in its circuit. See Mot. at 5, Ex. C at 7-8. If this is

what Plaintiffs sought, it begs the question—why did they not say so during the meet and confer

with Landmark? It appears that Plaintiffs had no interest in clarifying any misinterpretation on

Landmark’s part or resolving the issue because they wanted to file a 20-page motion relitigating

whether a nationwide scope is appropriate in this action. Absent Plaintiffs’ maneuver, Landmark

would have filed this response as an initial matter and the Motion would have been unnecessary.

See United States v. All Assets Held at Bank Julius Baer & Co., Ltd., 202 F. Supp. 3d 1, 11

(D.D.C. 2016) (declining to intervene where party had not “demonstrate[ed] that good-faith

meet-and-confer efforts had been unsuccessful”).

         Nevertheless, Landmark served an amended response to Plaintiffs’ First Set of

Interrogatories, in response to the Motion and consistent with Cobb, on May 9, 2019. Decl. ¶ 8,



3
 In a separate but also misleading statement, Plaintiffs assert that “Landmark issued 184 requests for production and
28 interrogatories.” Mot. at 3. In fact, Landmark issued one set of 46 requests for production (fewer than Plaintiffs’
50 requests), and one set of seven 7 interrogatories, each individual request “with respect to each Plaintiff.” Decl.
¶ 10. Each plaintiff provided identical responses to Landmark’s requests for production, and their responses differed
for only three interrogatories: (1) who answered or supplied information in drafting the responses, (2) who is most
knowledgeable about how business records are kept, and (3) who seeks licenses for films. Id.



                                                          4
LEGAL144497549.1
       Case 1:17-cv-01990-EGS-RMM Document 47 Filed 05/24/19 Page 5 of 11




Ex. A. This amended response detailing Landmark’s approach to clearances in the three relevant

markets moots the Motion.4 Id.

III.    THE NATIONWIDE SCOPE PLAINTIFFS SEEK IS NOT PROPORTIONAL TO
        THE INTERESTS AT STAKE OR PARTIES IN THE LAWSUIT.
        This Court should decline to consider Plaintiffs’ briefing for the reasons discussed above,

but to the extent it considers Plaintiffs’ arguments, expanding the geographic scope of this

lawsuit would not be “proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Rule 26

“was amended in 2015 to emphasize the need for proportionality in discovery and to ‘encourage

judges to be more aggressive in identifying and discouraging discovery overuse.’” Prasad v.

George Wash. Univ., 323 F.R.D. 88, 91 (D.D.C. 2017) (quoting Fed. R. Civ. P. 26(b)(1) advisory

committee’s note to 2015 amendment). In evaluating proportionality, courts consider “the

importance of the issues at stake, the amount in controversy, the parties’ access to the

information, the parties’ resources, the importance of the discovery in resolving the issues, and

the burden of the discovery relative to the likely benefit.” Buie v. D.C., 327 F.R.D. 1, 7, 10

(D.D.C. 2018) (J. Meriweather) (“Courts need not tolerate fishing expeditions, discovery abuse,

and an inordinate expense involved in overbroad and far-ranging discovery requests.”).

        Here, expanding the scope of discovery to encompass the entire nation would be unduly

burdensome and excessively costly. Document review provides a specific illustration of the

costs and associated burdens involved with allowing a nationwide scope for discovery on this

case, rather than adopting an approach that is proportional to the interests at stake and tailored to

the allegations in the complaint and the unique product market at issue (specialty film).

        For instance, Landmark has already reviewed almost 22,000 documents and has produced

over 4,000 (more than 14,000 pages) as part of its ongoing rolling production. Decl. ¶ 11. The




4
 Landmark’s amended response moots the entire Motion, despite covering only the three relevant markets. As
discussed above, the geographic scope of Landmark’s response is a separate question raised in Plaintiffs’ first
motion to compel.



                                                         5
LEGAL144497549.1
      Case 1:17-cv-01990-EGS-RMM Document 47 Filed 05/24/19 Page 6 of 11




cost to review these documents was approximately $200,000.5 Id. This review included three

dozen search terms which were tailored to the allegations in the complaint and the relevant

markets and theaters at issue (i.e., most but not all the searches included geographic modifiers).

Id. In addition to the searches and review Landmark has already completed, it has offered to run

an additional 26 searches (62 total) and review approximately 17,000 additional documents

applying the geographic limitations currently in place. Id. ¶ 12. The combined total cost for this

review would be approximately $400,00-500,000. Plaintiffs’ counterproposals, which assume

that a nationwide geographic scope is appropriate for discovery and would involve reviewing

almost 50,000 additional documents, expand the universe of documents to be reviewed

significantly and could total over a million dollars.6 Id. ¶ 13.
         Balancing this significant expense against the amount in controversy, as Rule 26(b)

requires, is difficult, as Plaintiffs have refused to provide even an estimate of their alleged

damages.7 Expanding the document universe by orders of magnitude and increasing document

review costs to hundreds of thousands or millions of dollars would be inequitable where

Plaintiffs refuse to even estimate what this case is worth. Oxbow Carbon & Minerals LLC v.

Union Pac. R.R. Co., 322 F.R.D. 1, 7 (D.D.C. 2017) (“[C]ourts should ‘compare the cost of

discovery to the amount in controversy to determine the proposed discovery’s proportionality.’”

(citation omitted)); see also Conn. Gen. Life Ins. Co. v. Scheib, No. 11-CV-0788-GPC-WVG,

2013 WL 485846, *4 (S.D. Cal. Feb. 6, 2013) (holding that requesting party would have to pay

costs or forego discovery where cost of complying with electronic discovery request exceeded




5
  This number accounts for discovery attorney time and tech support for the platform used, which was over
$100,000, as well as additional attorney time which is estimated on the low end to be an additional $100,000 (and on
the high end closer to $150,000). Decl. ¶ 11.
6
 The parties are still negotiating search terms and trying to reach agreement. Nevertheless, Landmark maintains its
position that information exclusively regarding geographic markets and theaters not at issue in the litigation should
not be discoverable.
7
 Landmark’s pending motion to compel argues that Plaintiffs are obligated to provide a preliminary damages
estimate under the Federal Rules. See Dkt. No. 38 at 3-4.



                                                          6
LEGAL144497549.1
         Case 1:17-cv-01990-EGS-RMM Document 47 Filed 05/24/19 Page 7 of 11




amount in controversy). This Court should assume the amount in controversy is de minimis for

purposes of the Motion.

           However, even if the Court were to assume that the alleged damages are more than de

minimis, they are still miniscule compared to Cobb and the other movie theater antitrust cases on

which Plaintiffs’ arguments hinge. Both Cobb and this lawsuit are about movies, but the

similarities end there. The product market in Cobb (and in all other movie theater antitrust

cases) is first-run, wide-release commercial film. The present case, by contrast, deals with niche

specialty film which accounts for an infinitesimally smaller amount of revenue than wide-

release, first-run commercial film.8 There is no obvious reason the caselaw or scope of

discovery from litigation concerning wide-release commercial film applies here.9 Plaintiffs

themselves have conceded the product market for art film is distinct from wide-release first-run

commercial film, Compl. ¶ 32, and that “all proportionality determinations must be made on a

case-by-case basis,” Mot. at 8 (citation omitted).

           Moreover, three of the four Plaintiffs are “public charities”—not-for-profit theaters.10 As

public charities, they pay no taxes. As public charities, they receive grants from the government,

foundations, and donors. And as public charities, they simply do not represent the same interests

8
  For example, the national total domestic gross of “My Cousin Rachel,” a specialty film discussed in the Complaint,
was $2,716,368. See Box Office Mojo, https://www.boxofficemojo.com/movies/?id=mycousinrachel.htm (last
visited May 24, 2019). That gross is 1.2 percent the total gross of the wide-release commercial film, “Mission
Impossible: Fallout” which grossed $220,159,104. See Box Office Mojo,
https://www.boxofficemojo.com/movies/?id=missionimpossible6.htm (last visited May 24, 2019). Even a specialty
“hit” like “Room” (a film with cross-over appeal likely to have more runs than the average specialty film) grossed
2.1 percent of the total box office revenue of a commercial wide-release “hit” like “Black Panther.” See Box Office
Mojo, https://www.boxofficemojo.com/movies/?id=room2015.htm (last visited May 24, 2019) (showing total
domestic gross for “Room” as approximately $14.7 million) and
https://www.boxofficemojo.com/movies/?id=marvel2017b.htm (last visited May 24, 2019) (showing total domestic
gross for “Black Panther” as approximately $700 million).
9
 Plaintiffs’ reliance on the Flagship case to suggest a small amount of damages nevertheless justifies nationwide
discovery is particularly inapt. Mot. at 17. Flagship concerned first-run, wide-release commercial film. And the
damages sought by Plaintiffs in that case were over 9 million dollars (before taking trebling into account, which
brought the total to 27 million dollars). Here there is not even a remote suggestion that Plaintiffs’ damages would
come close to that number, particularly when one considers the fact that three out of four Plaintiffs are public
charities and are dealing with a niche product that, as explained above, accounts for a tiny percentage of the amount
at stake and in controversy when dealing with wide-release commercial film.
10
     Plaintiff West End is a small, art theater that went out of business in March 2015.



                                                             7
LEGAL144497549.1
      Case 1:17-cv-01990-EGS-RMM Document 47 Filed 05/24/19 Page 8 of 11




as those represented by the plaintiff in the Cobb litigation.11 Unlike Plaintiffs in this case,

Landmark, Cobb, and every other party involved in previous movie theater antitrust litigation

(defendant and plaintiff alike), must actually generate revenue and profit for themselves and

distributors; innovate, produce and perform; and vigorously compete for film and patrons (as for-

profit businesses must do by definition). At the very least, the scope and volume at issue here is

so small when compared with that at stake in other movie theater antitrust cases that there is

simply no justification for adopting the “what happened in Cobb should happen here” approach

that Plaintiffs persist in advancing. Nationwide discovery may have been appropriate in Cobb

and other cases involving wide-release commercial film, but it is not here, where this Court must

assume that “the cost will be so expensive as to overtake the value of this litigation.”12 Arrow
Enter. Computing Sols., Inc. v. BlueAlly, LLC, No. 5:15-CV-37-FL, 2017 WL 876266, at *4

(E.D.N.C. Mar. 3, 2017).

         Cobb is also helpful in highlighting the relative resources at stake, another factor in the

proportionality inquiry. Plaintiffs point out that Landmark “operates 49 theaters with 234

screens and 24 major metropolises.” Mot. at 17. While Landmark is certainly bigger than

Plaintiffs, it is tiny compared to AMC, for example, which is estimated to be a 5.1-billion-dollar

company with over 8,200 screens in 661 theatres across the country. See Wikipedia, AMC

Theatres, https://en.wikipedia.org/wiki/AMC_Theatres#cite_ref-5 (last visited May 24, 2019).

In any event, Rule 26 functions to “prevent use of discovery to wage a war of attrition or as a

device to coerce a party, whether financially weak or affluent” and does not “justify unlimited


11
   If businesses in other markets (which Plaintiffs purport to represent) thought Plaintiffs’ lawsuit had any validity,
they could have joined this litigation. They did not. And the fact that they did not speaks volumes. Plaintiffs’
attempts to expand discovery to have nationwide reach are too far a stretch from the niche, unique, and localized
interests they actually represent, particularly as public charities.
12
  Plaintiffs incorrectly assert that Landmark “has requested the very same documents” from Plaintiffs. Mot. at 13.
Landmark requested that Plaintiffs produce all documents concerning clearances, but Plaintiffs’ theaters are located
only in the three markets; their documents will concern primarily, if not entirely, the three relevant markets or
perhaps circuit-wide clearance policies, neither of those categories being in dispute. See Dkt. No. 40, Ex. A at 5. As
to San Francisco, Houston, and St. Louis, Landmark simply requested documents supporting Plaintiffs’ allegations
in the Complaint related to those three cities. Dkt. No. 40, Ex. A at 10.



                                                           8
LEGAL144497549.1
      Case 1:17-cv-01990-EGS-RMM Document 47 Filed 05/24/19 Page 9 of 11




discovery requests addressed to a wealthy party.” Fed. R. Civ. P. 26(b)(1) advisory committee’s

note to 2015 amendment.

         Neither does the significance of the issues at stake favor Plaintiffs. The importance of the

issues is “measured in philosophic, social, or institutional terms,” for example, matters

concerning employment practices or free speech. Id.; see also Arrow, 2017 WL 876266, at *4

(“These issues include ‘cases in public policy’ or ones that ‘seek to vindicate vitally important

personal or public values[.]’” (citation omitted)). Even accepting as true Plaintiffs’ allegations

that consumers have been harmed, this is far from an important public policy case. Moreover,

courts have recognized that clearances actually increase interbrand competition between

distributors of different art films. See, e.g., Theee Movies of Tarzana v. Pac. Theatres, Inc., 828

F.2d 1395, 1399 (9th Cir. 1987) (clearances “encouraged interbrand competition by forcing

[exhibitor] to find alternative subrun movies”). And “the mere fact that a consumer who might,

for example, prefer to watch a film at [a Plaintiff’s theater] has to instead go to another nearby

theatre to see that film does not mean that there has been an actionable harm to consumer choice

or competition.” Six W. Retail Acquisition, Inc. v. Sony Theatre Mgmt. Corp., No. 97-CV-5499-

LAP, 2004 WL 691680, at *10 (S.D.N.Y. Mar. 31, 2004) (citation omitted).

         As to the importance of the discovery in resolving the issues in this case, this factor also

weighs in favor of limiting the scope of discovery. Critically, Landmark is producing not only

documents concerning clearances that pertain exclusively or in part to one or more of the three

markets, but also documents concerning clearances generally or circuit-wide (to the extent that

they exist). Decl. ¶ 14. In other words, Landmark is producing any and all documents (and

providing information) about any clearance policies or practices at issue in the three relevant

geographic markets, as well as clearance policies or practices that potentially impact the three

relevant geographic markets.13 Id. Given the unique product market involved (niche specialty

13
  For example, Landmark has agreed to search for and produce any documents that reference the Plaintiff theater
names (without any modifiers). Decl. ¶ 14. In other words, if Landmark were leveraging some purported “power”
to get an advantage over one of Plaintiff’s theaters, it is difficult to see how it would express that without referencing
one of Plaintiff’s theaters by name.



                                                            9
LEGAL144497549.1
     Case 1:17-cv-01990-EGS-RMM Document 47 Filed 05/24/19 Page 10 of 11




film), the miniscule amount at stake, and Plaintiffs’ access to information about Landmark’s

clearances generally, nationwide, and in the three markets at issue, there simply is no

justification to allow expansive nationwide discovery which would be costly and burdensome,

particularly when weighed against the interests at stake and likely minimal benefits.

                                      IV.    CONCLUSION
        Landmark requests that this Court strike Plaintiffs’ Motion, or in the alternative, either

deny it in full as moot or deny it as disproportionate under Rule 26.


Date: May 24, 2019                                    Respectfully submitted,

                                                      PERKINS COIE LLP

                                                      By:/s/ Thomas L. Boeder
                                                         Thomas L. Boeder, Pro Hac Vice
                                                         TBoeder@perkinscoie.com
                                                         Elvira Castillo, Pro Hac Vice
                                                         ECastillo@perkinscoie.com
                                                         Alison Caditz, Pro Hac Vice
                                                         ACaditz@perkinscoie.com
                                                         1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
                                                         Tel: 206-359-8000
                                                         Fax: 206-359-9000
                                                         Barry J. Reingold, Bar No. 942086
                                                         BReingold@perkinscoie.com
                                                         700 Thirteenth Street NW, Suite 600
                                                         Washington, D.C. 20005-3960
                                                         Tel: 202-654-6200
                                                         Fax: 202-654-6211
                                                    Attorneys for Defendants Silver Cinemas
                                                    Acquisition Co. D/B/A Landmark Theatres




                                                 10
LEGAL144497549.1
     Case 1:17-cv-01990-EGS-RMM Document 47 Filed 05/24/19 Page 11 of 11



                                  CERTIFICATE OF SERVICE


        I certify that on May 24, 2019, I caused the foregoing document to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will automatically send email

notification of such filing to all attorneys of record.

 Michael David Hausfeld
 Sathya S. Gosselin                                  ___ Via hand delivery
 Sarah R. LaFreniere                                 ___ Via U.S. Mail, 1st Class, Postage
 Paul Gallagher                                          Prepaid
 Hausfeld LLP                                        ___ Via Overnight Delivery
 1700 K. Street, NW                                  ___ Via Facsimile
 Suite 650                                           _X_ Via CM/ECF Email
 Washington DC, 20006                                ___ Other: ___________________
 Attorneys for Plaintiffs 2301 M. Cinema LLC
 D/B/A West End Cinema, Avalon Theatre
 Project, Inc.,
 Denver Film Society

 Irving Scher                                        ___ Via hand delivery
 Hausfeld LLP                                        ___ Via U.S. Mail, 1st Class, Postage
 33 Whitehall Street,                                    Prepaid
 14th Floor,                                         ___ Via Overnight Delivery
 New York, NY 10004                                  ___ Via Facsimile
                                                     _X_ Via CM/ECF Email
 Attorneys for Plaintiffs 2301 M. Cinema LLC         ___ Other: ___________________
 D/B/A West End Cinema, Avalon Theatre
 Project, Inc., Denver Film Society

 Kathryn A. Reilly
 Natalie West                                        ___ Via hand delivery
 Wheeler Trigg O’Donnell LLP                         ___ Via U.S. Mail, 1st Class, Postage
 370 17th St., Suite 4500,                               Prepaid
 Denver, CO 80202                                    ___ Via Overnight Delivery
                                                     ___ Via Facsimile
 Attorneys for Plaintiffs Denver Film Society        _X_ Via CM/ECF Email
                                                     ___ Other: ___________________




Date: May 24, 2019
                                                          /s/ Thomas L. Boeder
                                                          Thomas L. Boeder
                                                          Attorneys for Defendant Silver Cinemas
                                                          Acquisition Co. D/B/A Landmark Theatres




LEGAL144497549.1
